Citation Nr: 1413277	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-widow

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to June 1950.  He died in September 2009.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, in support of her claim, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the certificate of death, the Veteran died in September 2009 from metastatic prostate cancer; a significant condition contributing to his death but not resulting in the underlying cause was diabetes.

2.  At the time of his death, service connection was in effect for cicatrix of skin and muscle due to operation, left lower leg, and partial paralysis of the left peroneal nerve rated 40-percent disabling; lumbar spine arthritis rated 40-percent disabling; right knee arthritis rated 40-percent disabling; and a tongue scar rated 0-percent disabling, so noncompensable; the Veteran also had been rated as totally disabled due to individual unemployability (TDIU) effectively since May 6, 2008.  Prior to May 6, 2008, he had been rated as 70-percent disabled effectively since March 23, 2006.

3.  The most competent and credible, therefore most probative, evidence does not establish that a service-connected disability was either a principal or secondary cause of his death, or that his death from metastatic prostate cancer was otherwise related to or the result of his military service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) also indicated the notice should address all elements of the claim - including, in the service-connected context - the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.  Since, however, this claim is for cause of death, there is no "downstream" disability rating element of the claim, only instead the effective date element.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2010 that fully addressed all notice elements and was sent prior to the initial RO decision concerning her claim, so in the preferred sequence.  The letter informed her of the evidence required to substantiate her DIC claim and of her and VA's respective responsibilities in obtaining the necessary supporting evidence.  

She was also advised regarding a "downstream" effective date, as mandated by the Court in Dingess.  As well, she was advised of the information mandated by the Court in Hupp, including as concerning the conditions for which the Veteran was service connected at the time of his death and how to substantiate a DIC claim based on service-connected disability and, conversely, disabilities that are not yet service connected.  She therefore has received all required notice concerning her DIC claim for cause of death.

VA additionally as mentioned has a duty to assist the appellant in developing this claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination or medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a DIC claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The record on appeal contains the STRs, VA clinical records, private medical records, the appellant's statements, including the transcript of her hearing testimony, and a VA medical nexus opinion.  Significantly, neither she nor her representative has identified, and the record on appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding her hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the presiding VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  As concerning her hearing, any deficiency under Bryant is harmless error, as the appellant, who is represented, evidenced her knowledge of the type of evidence required to substantiate her claim, including especially by showing the cause of death was the result of disability in turn attributable to the Veteran's military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As well, neither she nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any undue prejudice in the conducting of the Board hearing.


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

DIC is awarded to a Veteran's surviving spouse for death resulting from 
service-connected disability.  38 U.S.C.A. § 1310.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).


A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  This provision however applies only to the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases such as diabetes mellitus and malignant tumors also may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have incepted in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

Turning now to the relevant facts of this particular case at hand.  During his lifetime, the Veteran had several service-connected disabilities.  In particular, service connection was in effect for cicatrix of skin and muscle due to operation, left lower leg, and partial paralysis of the left peroneal nerve rated 40-percent disabling; lumbar spine arthritis rated 40-percent disabling; right knee arthritis rated 40-percent disabling; and a tongue scar rated 0-percent disabling, so noncompensable.  He also had had a TDIU effectively since May 6, 2008.  Prior to May 6, 2008, he had been rated as 70-percent disabled effectively since March 23, 2006.

He died in September 2009.  The death certificate, signed by a physician, indicates the immediate cause of death was metastatic prostate cancer.  A significant condition contributing to death but not resulting in the underlying cause was diabetes.

The STRs do not contain any indication of prostate cancer or diabetes, either in the way of a relevant subjective complaint or objective clinical finding such as diagnosis.  Furthermore, there is no indication that prostate cancer or diabetes manifested in the initial year after service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Additionally, the record contains no evidence of continuity of symptoms regarding either condition from the time the Veteran was in service to when he eventually died.  As well, there is no competent and credible evidence suggesting that either diabetes or prostate cancer is otherwise related or attributable to his service.  Thus, there is no means for finding that either the immediate cause of his death or the significant condition contributing to his death was related to his service.  38 C.F.R. §§ 3.303(a), (b), (d), 3.307, 3.309(a).

The appellant-widow contends that service connection for the cause of the Veteran's death is nonetheless warranted because he died of prostate cancer that had spread (metastasized) to his spine, keeping in mind that he had a service-connected disability involving his spine.  She therefore believes the terminal cancer had this correlation to his service-connected disability and, in turn, death.  Because, however, the origins of cancer are complex, the Board cannot rely on her lay statements regarding this posited cause of the Veteran's death to establish the required nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), cancer, including its origins and metastases, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, to reiterate, the Board cannot rely on her lay assertions regarding the origins of the Veteran's terminal cancer, extent of it, or indeed its purported relationship to his military service by way of this service-connected disability.

In support of her claim and this posited correlation, the appellant-widow submitted an August 2010 statement from BWW, M.D., the oncologist who treated the Veteran for his fatal prostate cancer.  Dr. BWW indicated the Veteran was diagnosed with prostate cancer in 2004 and that he had treated him from 2004 until his eventual death in 2009.  According to Dr. BWW, approximately four years after the prostate cancer was diagnosed, so around 2008, it spread primarily to the lower thoracic spine and lumbar spine.  Dr. BWW observed that the lower spine was the first area of metastasis and was an area of a previously-documented injury (presumably referring to the service-connected disability).  Dr. BWW did not opine regarding the origins of the Veteran's cancer, and he did not provide an opinion regarding a relationship between the Veteran's cancer and his service.  Rather, Dr. BWW merely made simple assertions.  He did not state definitively that the spinal cancer was related to service or even the service-connected disability; thus, the Board cannot grant service connection for the cause of the Veteran's death based on Dr. BWW's August 2010 statement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The widow-claimant also submitted a November 2010 letter from LCH, M.D.  Dr. LCH wrote that the Veteran died of metastatic prostate cancer that had spread to his spinal bones.  Dr. LCH did not opine that either the original prostate cancer or the metastases to the spinal bones were related to the Veteran's military service, including by way of his service-connected disability, or that the Veteran's death was otherwise related to his service.  In any event, Dr. LCH's statement is merely descriptive of the Veteran's situation and provides no opinion regarding the cause of his death.  As such, it, too, is not probative.  See Stefl, supra.

Neither of these private physicians' statements sufficiently implicates the service-connected disability to warrant concluding it had a role in the Veteran's death.

In December 2012, a VA physician reviewed the record to also provide comment.  This VA physician explained that the Veteran's service-connected back disability was arthritic in nature and not at all one involving cancer or that would cause cancer.  This VA examiner explained that the service-connected degenerative arthritis of the back did not make the prostate cancer more aggressive or facilitate the Veteran's death.  Most importantly, because this VA examiner explained his conclusions, his opinion is more probative than any other.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

According to the death certificate, the Veteran's death was caused by metastatic prostate cancer with diabetes being a significant conditions contributing to death but not resulting in the underlying cause.  These conditions were entirely unrelated to his military service, including to his service-connected spinal disability.  The only competent and credible evidence, namely the opinion of the VA physician, concludes the service-connected low back disability was unrelated to the Veteran's metastatic cancer and did not in and of itself have anything to do with his death to include his fatal cancer.  There is no competent and credible evidence showing that any of the conditions causing or contributing to his death had their origins in service or in the first post-service year or were otherwise related or attributable to his service.  In short, there is no competent and credible evidence of a nexus between his death and his service.  Consequently, service connection for the cause of his death is denied. 38 C.F.R. § 3.312; see also 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a). 


Although the Board is certainly mindful and very appreciative of the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence that has been discussed, there simply is no basis upon which to grant service connection for the cause of his death.  The Board is not permitted to engage in speculation as to medical causation issues but, instead, "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, because there is no equally competent and credible evidence in support of the claim, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, in turn meaning the claim cannot be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, supra.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


